Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, Species A, drawn to claims 1-14, in the reply filed on February 14, 2022 is acknowledged.  
The traversal is on the ground(s) that claims 15-16 and 19-22 (Species B) do not exclude the possibility of conveying the flowable materials at least in part by pressure-driven flow.  However, the species restriction between Species A and B has been withdrawn in view of Species A and B being dependent upon an allowable generic claim, as mentioned below.
The traversal is on the ground(s) that Applicant traverses both the restriction and election requirements because there would not be a serious search or examination burden to consider all pending claims together.  For example, the Office Action has not provided details on how the inventions differ in terms of (sub)classes of search. The Office Action similarly has not provided detail on how searches of the inventions would differ in terms of electronic resources or search strategies or search queries used.  This is not found persuasive because although there may be some overlap of the search for the two inventions, Groups I and II, there is nothing to indicate that the search for both inventions would be coextensive and/or because the examination on the merits of apparatus claims differs from the examination on the merits of method claims.  Therefore, the extra search and/or examination for both inventions poses a serious burden on the examiner making the restriction requirement proper.
The restriction requirement between Groups I and II is still deemed proper and is therefore made FINAL.
Claims 1 and 9-15 are allowable, as mentioned below. The restriction requirement between Species A and B, as set forth in the Office action mailed on December 15, 2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of December 15, 2021 is partially withdrawn.  The restriction between Species A and B is withdrawn.  However, the restriction between Groups I and II is NOT withdrawn.  Claims 15-16, directed to Species B, will be examined together with claim 1-14 because the claim(s) requires all the limitations of an allowable claim.  However, claims 17-22, directed to non-elected Group II, remains withdrawn from consideration because they do not all require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 17-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on February 14, 2022.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-8 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-5, 8 and 16 are replete with antecedent basis clarity issues.  The Examiner suggests the following amendments:
2. (Currently Amended) The method of claim 1, wherein the method for processing is a method for generating interfacial surfaces within [[a]] the first composite stream comprised of the at least two flowable materials arranged in overlapping layers, said method comprising: 
dividing the first composite stream into the two composite sub-streams, each sub-stream comprising the at least two flowable materials arranged in overlapping layers; 
guiding the first sub-stream along [[a]] the right-handed helical path and guiding the second sub-stream along [[a]] the left-handed helical path while compressing both sub-streams in one of either the radial or axial direction of their helical paths simultaneously with expanding both sub-streams in the other of the radial or axial direction of their helical paths; and 
recombining the sub-streams in an overlapping relationship to form [[a]] the second composite stream comprised of a greater number of overlapping layers of flowable material than the first composite stream.

3. (Currently Amended) The method of claim 2, which comprises: 
guiding the first sub-stream along [[a]] the right-handed helical path while compressing the sub- stream in the radial direction of the helical path simultaneously with expanding the sub- stream in the axial direction of the helical path; and 
guiding the second sub-stream along [[a]] the left-handed helical path while compressing the sub- stream in the radial direction of the helical path simultaneously with expanding the sub- stream in the axial direction of the helical path.

4. (Currently Amended) The method of claim 2, which comprises: 
guiding the first sub-stream along [[a]] the right-handed helical path while compressing the sub- stream in the axial direction of the helical path simultaneously with expanding the sub-stream in the radial direction of the helical path; and 
guiding the second sub-stream along [[a]] the left-handed helical path while compressing the sub- stream in the axial direction of the helical path simultaneously with expanding the sub-stream in the radial direction of the helical path.

5. (Currently Amended) The method of claim 2, wherein at least one flowable material of the at least two flowable materials comprises a polymer.

8. (Currently Amended) The method of claim 1, wherein the method for processing is a method for mixing [[a]] the first composite stream comprised of the at least two flowable materials, which comprises: 
dividing the first composite stream into the two sub-streams, each sub-stream comprising the at least two flowable materials; 
guiding the first sub-stream along [[a]] the right-handed helical path and guiding the second sub- stream along [[a]] the left-handed helical path while compressing both sub-streams in one of either the radial or axial direction of their helical paths simultaneously with expanding both sub- streams in the other of the radial or axial direction of their helical paths; and 
recombining the sub-streams to form [[a]] the second composite stream comprising the at least two flowable materials.

16. (Currently Amended) The method of claim 15, wherein the drag flow is accomplished by rotating components within the interiors of the helical paths, or by components in motion along at least a portion of the outer circumferences of the helical paths, or by both.

Claims not listed above are rejected as being dependent upon a rejected claim.

Allowable Subject Matter
Claims 1 and 9-15 are allowed.
Claims 2-8 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach or reasonably suggest the method, as recited by claims 1-16, particularly including guiding the first sub-stream along a right-handed helical path and guiding the second sub-stream along a left-handed helical path while compressing both sub-streams in one of either the radial or axial direction of their helical paths simultaneously with expanding both sub-streams in the other of the radial or axial direction of their helical paths.  Steele et al. (US 2018/0056252: figs. 51-54; [[0208]-[0211]) and Kazmer (US 2019/0337211: figs. 1A-1D; [0048]-[0050]) both disclose a right-handed (clockwise) helical path and a left-handed (counterclockwise) helical path.  However, there is no teaching or suggestion in the prior art of record to further guide the sub-streams in the helical paths while compressing both sub-streams in one of either the radial or axial direction of their helical paths simultaneously with expanding both sub-streams in the other of the radial or axial direction of their helical paths.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S LEYSON whose telephone number is (571)272-5061. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 5712705343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH S LEYSON/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744